DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 7, the limitation indicating that the second end of the tether is intended for coupling to a horn wrap of a steer is drafted so as to admit an alternative interpretation incorporating a steer into the body of the claim.  Appropriate correction is required.  The examiner suggests that the second end is configured to be coupled to a horn wrap of a steer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is understood that a sensor may be activated to initiate a signal to the motor to translate the trolley along the track. It follows that the motor is not energized until the signal is transmitted.  The sensor is activated by the passing of the trolley, which would not occur prior to the motor being energized.  The scope of the claim is indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bundy et al., U.S. Patent Application No. 2015/0145210, in view of Tisdell, U.S. Patent Application No. 2003/0034613, and in further view of Simington et al., U.S. Patent No. 4,286,788.  As to Claim 1, Bundy teaches a team roping training assembly, paragraphs 0002, 0005, and 0006.  The assembly may comprise a track (102) having a curved portion located between first and second straight portions, paragraph 0026 and see Figure 1.  Bundy teaches a vehicle (104) coupled to the track and configured to translate along the track, paragraphs 0022 and  0031.  Bundy teaches a tether having a first end coupled to the vehicle and a second end coupled to a steer, see drawing below.  Bundy does not disclose the tether coupled to a horn wrap portion of a steer.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the tether to be coupled to a horn wrap portion of a steer, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  Bundy, as modified, is silent as to a barrier.  Tisdell teaches a roping training apparatus including a steer (calf) coupled to a track (14), paragraphs 0016 and 0017.  A barrier (side walls) may be coupled along the track, paragraph 0018.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Bundy, as modified, with a barrier coupled along the track, as taught by Tisdell, to provide Bundy, as modified, with a safety feature, to yield the predictable result of limiting injury during roping practice sessions.  Bundy, as modified, discloses the claimed invention except for providing a vehicle coupled to the track, instead of a trolley.  Simington teaches a roping training assembly comprising a trolley (40) coupled to a track (26) and including a tether (106, 86) coupling a steer to the trolley, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Bundy, as modified, with a trolley coupled to the track, as taught by Simington, to provide Bundy, as modified, with a known substitute wheeled feature configured to actuate a steer coupled by a tether.    

    PNG
    media_image1.png
    554
    735
    media_image1.png
    Greyscale


As to Claims 2-4, Bundy, as modified, discloses the claimed invention except for specifying that the curved portion of the track is configured as a circular, elliptical, or parabolic curve.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the curved portion of the track as a circular curve, an elliptical curve, and a parabolic curve, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).   As to Claim 8, Bundy teaches that a plurality of posts (110) may be coupled to the track, paragraph 0026.  As to Claim 9, Bundy teaches that each post may have a base member located at an end of each post, see Figure 1.  

Claims 5-7, 10, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bundy, in view of Tisdell and Simington, as applied to claim 1 above, and further in view of Gipson, U.S. Patent Application No. 2004/0101811.  Bundy, as modified, substantially shows the claimed limitations, as discussed above.  As to Claims 5-7,  Bundy, as modified, is silent as to the tether being configured to selectively decouple.  Gipson teaches a roping training assembly comprising a steer (cow head) configured as a trolley, travelling on a track and having a horn wrap (horns) configured to be roped by a user, paragraph 0031 and see Figures 2A and 2B.  The horn wrap may be configured to selectively decouple from the trolley, paragraphs 0032, 0104, and 0105,  noting that a rope loop may be released upon a predetermined amount of tension.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Bundy, as modified, with a horn wrap and trolley configured to selectively decouple, as taught by Gipson, to provide Bundy, as modified, with a tether configured for selective decoupling between the horn wrap and trolley, to yield the predictable result of providing a safety feature in the roping training assembly.  Bundy, as modified, discloses the claimed invention except for indicating that the tether may be arranged to selectively decouple the horn wrap from the trolley by decoupling from the trolley or by decoupling from the horn wrap.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the tether to decouple from the trolley or from the horn wrap, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 10, Bundy teaches a variable speed drive motor travelling with the steer, paragraph 0023, but Bundy, as modified, does not teach that the variable speed motor may be located proximate to an end of the track.  Simington teaches a drive motor (66) having a motor shaft (70) located proximate to an end of a track (26), Col. 2, ln. 41-43 and Col. 3, ln. 9-13.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Bundy, as modified, with a drive motor with a shaft proximate an end of a track, as taught by Simington, to provide Bundy, as modified, with a known substitute arrangement from translating a steer along a track.  Bundy, as modified, is silent as to a cable spool.  Gipson teaches a cable spool (148) coupled to a motor shaft and in communication with  a trolley and a plurality of pulleys (sheaves), paragraph 0052 and 0106.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Bundy, as modified, with a cable spool coupled to a motor shaft and in communication with a trolley and a plurality of pullies, as taught by Gipson, to provide Bundy, as modified, with a known substitute arrangement for translating the trolley along a track.  Bundy, as modified, discloses the claimed invention except for providing that the pullies may be coupled to the barrier.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the pullies on the barrier, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 11, Simington teaches that the motor (66) may be configured to pull the trolley (40) such that the trolley leads the steer (114, 94) while the trolley translates from a first end to the second end of the track, Col. 3, ln 57- Col. 4, ln. 11.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Bundy, as modified, with a motor configured to pull the trolley to lead the steer, as claimed and as taught by Simington, to provide Bundy, as modified, with a known substitute mechanical linkage for moving a steer along a track.  As to Claim 15, Simington teaches a trolley (40) at a first end of track and that a signal (actuating motor) may be transmitted to a motor (66) to translate a trolley along a track, from a first end to a second end, Col. 4, ln. 7-12.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Bundy, as modified, with a signal transmitted to a motor to translate a trolley along a track from a first end to a second end, as taught by Simington, to provide Bundy, as modified, with a known substitute configuration for initiating movement of a steer along a track.  Bundy, as modified, discloses the claimed invention except for disclosing a manual initiation of a signal to a motor instead of a sensor automating the process.  It would have been obvious to one of ordinary skill in the art at the effective filing date to automate the initiation of a signal to a motor to energize the motor to translate a trolley along a track, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 120 USPQ 192.  Claim 15 is treated as best understood, in view of the rejection under 35 USC §112(b).  As to Claim 16, Bundy, as modified, discloses the claimed invention except for providing a duplicate second variable drive motor, with  a motor shaft, and duplicate second cable spool coupled to the second motor, with the second cable spool in communication with the trolley.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Bundy, as modified, with duplicate second mechanical features as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        19 April 2022